SEABURY, J.
The defendant appeals from an interlocutory judgment overruling the demurrer which he interposed to the complaint. The grounds of the demurrer were that two causes of action were improperly united, and that each of said alleged causes of action fail to state facts sufficient to constitute a cause of action.
It is evident from an inspection of the complaint, and it is now conceded, that the first alleged cause of action does not state facts sufficient to constitute a cause of action against the defendant McClure. The cause of action alleged arose on contract, and does not affect all the parties to the action. They were therefore improperly joined 'in the same complaint. Section 146 of the Municipal Court act (Laws 1903, c. 580).
The interlocutory judgment is reversed, with costs, and the demurrer sustained, with leave to plaintiff to amend the'complaint upon payment of the costs in this court and in the court below. All concur.